Citation Nr: 9936300
Decision Date: 12/17/99	Archive Date: 02/08/00

DOCKET NO. 99-21 709               DATE DEC 17, 1999

THE ISSUE

Eligibility for payment of attorney fees from past-due benefits,
resulting from a March 1999 Board decision.

ATTORNEY FOR THE BOARD 

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1970 to
September 1973. This matter relating to attorney fees is before the
Board of Veterans' Appeals (Board) following proceedings at the
Roanoke, Virginia, Regional Office (RO) of the Department of
Veterans Affairs (VA) relating to claims by the veteran for VA
benefits. The claimant in the present case is an attorney who was
retained by the veteran on April 10, 1996.

This case was brought before the Board pursuant to a June 1999
"Motion to Review Attorney's Fee" submitted by the attorney. By
letter dated August 1999, the attorney mailed the veteran a copy of
the "Motion to Review Attorney's Fee." A copy of the return receipt
was submitted to the Board, and the veteran was provided 30 days in
order to respond.

FINDINGS OF FACT

1. On June 12, 1996, the Board remanded the veteran's claim for
entitlement to service connection for residuals of a left
cerebellar stroke for further development. This did not constitute
a final decision on the veteran's claim.

2. A Board decision of March 19, 1999, granted the veteran
entitlement to service connection for residuals of a left
cerebellar stroke; such decision constituted the Board's first
final decision on the veteran's claim.

3. A rating action dated in April 1999 effectuated the Board's
grant of entitlement to service connection for residuals of a left
cerebellar stroke, and a 10 percent disability rating was assigned,
resulting in past due benefits.

- 2 -

4. The original notice of disagreement in that claim was received
after November 18, 1988.

5. The claimant was retained before the March 19, 1999, Board
derision.

CONCLUSIONS OF LAW

The attorney is not eligible to charge a fee for services rendered
in connection with the grant of entitlement to service connection
for residuals of a left cerebellar stroke, and the motion to review
attorney's fees for reasonableness is dismissed. 38 U.S.C.A.
5904(c) (West 1991 & Supp. 1999); 38 C.F.R. 20.601) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 C.F.R. 20.609(i) (1999), the Board may review a fee
agreement between a claimant and an attorney for reasonableness
upon its own motion or upon a motion by the attorney. In June 1999,
the attorney filed a "Motion to Review Attorney's Fee" regarding
the fee agreement between the veteran and the attorney which
allowed for a contingency fee of 20 percent of past-due benefits.

Several conditions must be met in order for fees to be charged to
a claimant for legal services performed by an attorney.

Initially, a fee may be charged only for legal services performed
after the first final decision has been promulgated by the Board
with respect to the issue, or issues, involved. Specifically, 38
U.S.C.A. 5904(c)(1) (West 1991 & Supp.1999) and 38 C.F.R.
20.609(c)(1) (1999).

3 -

The second requirement is that the Notice of Disagreement which
preceded the Board's decision with respect to the issue, or issues,
involved must be received by the agency of original jurisdiction on
or after November 18, 1988. 38 U.S.C.A. 5904 (West 1991 & Supp.
1999); 38 C.F.R. 20.609(c) (1999).

Finally, the attorney must be retained not later than one year
following the date that the decision by the Board with respect to
the issue, or issues, involved was promulgated. 38 U.S.C.A.
5904(c)(1) (West 1991 & Supp. 1999); and 38 C.F.R. 20.609(c)
(1999).

In order to determine whether an attorney is entitled to receive
attorney fees for representing the veteran, the first step is to
determine the date of the Board's final decision. In June 1996, the
Board remanded the veteran's claim of entitlement to service
connection for residuals of a left cerebellar stroke. The United
States Court of Veterans Appeals (Court) has held that remands by
the Board are not final decisions and that a favorable action by
the RO following a Board remand is not a final Board decision for
the purpose of defining the earliest date on which attorney fees
may be charged. Matter of Stanley, 9 Vet. App. 203, 207, 208
(1996). Accordingly, the June 1996 Board remand can not be
considered as a final Board decision for attorney fee purposes.

On March 19, 1999, the Board issued a favorable decision in an
appeal on the veteran's claim for service connection for residuals
of a left cerebellar stroke. Such decision was the first final
Board decision with respect to the issue involved. In April 1999,
the RO effectuated the Board's grant of entitlement to service
connection for residuals of a left cerebellar stroke and assigned
a 10 percent disability rating. The original notice of disagreement
regarding such claim was received after November 18, 1988. The
veteran appointed his attorney to represent him on April 10, 1996.

4 -

Thus, as of March 19, 1999, all the requirements for payment of
attorney fees were met. However, in light of 38 U.S.C.A. 5904(c)(i)
cited above (saying a fee may not be charged for services provided
before the first final Board decision), the attorney may not charge
the veteran a fee for legal services provided prior to March 19,
1999. The Board's decision of March 19, 1999, settled the matter as
to the issue involved-entitlement to the grant of service
connection for residuals of a stroke. Even if, after March 19,
1999, the attorney made additional inquiries as to the amounts of
payments to which the veteran was entitled, such inquiries would
pertain to separate and distinct issues, such as entitlement to
recognition of dependents or entitlement to an increased rating.
With regard to such separate issues, there was no final Board
decision. As the evidence does not show that the attorney provided
services in relation to the claim for service connection for
residuals of a left cerebellar stroke after March 19, 1999, the
requirements for attorney fees to be charged have not been met, and
the motion for review the reasonableness of attorney fees must be
dismissed.

ORDER

Eligibility for payment of attorney fees is denied and the motion
to review the reasonableness of attorney fees is dismissed.

G. H. SHUFFELT 
Member, Board of Veterans' Appeals

5 -



